FILED
                            NOT FOR PUBLICATION                             NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10216

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00496-PMP

  v.
                                                 MEMORANDUM *
RUDY REMBERTO OROZCO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Rudy Remberto Orozco appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Orozco contends that his sentence is substantively unreasonable under

United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), because the

sentence does not adequately account for the age of his prior conviction, the nature

of the conduct underlying that conviction, or the nature of his subsequent criminal

history. In light of the totality of the circumstances and the factors set forth in 18

U.S.C. § 3553(a), the sentence is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also United States v. Valencia-Barragan, 608

F.3d 1103, 1109 (9th Cir. 2010) (emphasizing the limited scope of the holding in

Amezcua-Vasquez).

      AFFIRMED.




                                            2                                    11-10216